82930: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-29762: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82930


Short Caption:DORAJI (AMIR) VS. DIST. CT. (STATE)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C338953Classification:Original Proceeding - Criminal - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerAmir DorajiNicholas M. Wooldridge
							(Wooldridge Law)
						


Real Party in InterestThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Karen L. Mishler
							(Clark County District Attorney)
						Bryan A. Schwartz
							(Clark County District Attorney)
						


RespondentErika D. Ballou


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


05/19/2021Filing FeePetition Filing Fee Waived.  Criminal. (SC)


05/19/2021Petition/WritFiled Petition for Writ of Mandamus. (SC)21-14356




05/19/2021AppendixFiled Appendix to Petition for Writ. (SC)21-14357




05/21/2021MotionFiled Petitioner's Motion to File Documents Under Seal. (SC)21-14695




06/10/2021Order/ProceduralFiled Order Denying Motion. Petitioner has filed a motion to file certain pages of the appendix under seal. The motion is denied without prejudice. Any renewed motion must be accompanied by copies of the documents appellant seeks to file under seal.  These documents should be sent to this court via mail. (SC).21-16721




06/15/2021MotionFiled Petitioner's Renewed Motion to File Documents Under Seal. (SC)21-17271




07/01/2021Order/ProceduralFiled Order Directing Answer.  Real Party in Interest's Answer due:  28 days.  Petitioner shall have 14 days from service of the answer to file and serve any reply.  The clerk of this court shall file the documents received on June 15, 2021, under seal.  (SC)21-18962




07/01/2021AppendixFiled SEALED Appendix to Petition for Writ - Exhibit A, B, C, and D.  (SC)


07/21/2021Notice/IncomingFiled Real Party in Interest's Notice of Appearance for Karen Mishler. (SC)21-20969




07/21/2021Petition/WritFiled Real Party in Interest's Answer to Petition for Writ. (SC)21-20972




07/21/2021AppendixFiled Real Party in Interest's Appendix to Answer to Petition for Writ. (SC)21-20973




07/28/2021Petition/WritFiled Petitioner's Reply to Answer to Petition. (SC)21-21838




10/18/2021Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." fn2 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-29762




11/12/2021RemittiturIssued Notice in Lieu of Remittitur. (SC)21-32503




11/12/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View